NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                       IN THE DISTRICT COURT OF APPEAL

                                       OF FLORIDA

                                       SECOND DISTRICT

JORGE O. ACOSTA,                 )
                                 )
           Appellant,            )
                                 )
v.                               )               Case No. 2D17-2824
                                 )
NATALIE ACOSTA,                  )
                                 )
           Appellee.             )
________________________________ )


Opinion filed October 19, 2018.

Appeal from the Circuit Court for
Hillsborough County; Carl C. Hinson,
Judge.

Jorge O. Acosta, pro se.

No appearance for Appellee.


PER CURIAM.


             Affirmed.


NORTHCUTT, CASANUEVA, and BADALAMENTI, JJ., Concur.